 1                                                          HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA, et al.,                NO. C70-9213
                                                      Subproceeding No. 19-1
10                        Plaintiffs,
                                                      STIPULATION AND ORDER GRANTING
11            v.                                      PRELIMINARY INJUNCTION
                                                      REGARDING LUMMI FISHING IN
12   STATE OF WASHINGTON, et al.,                     REGION 2 EAST

13                        Defendants.

14         The undersigned parties stipulate to entry of the following order.

15         Dated: December 3, 2019

16
     THE SWINOMISH INDIAN TRIBAL                       MORISSET SCHLOSSER JOZWIAK &
17   COMMUNITY                                         SOMERVILLE

18   By: s/ Emily Haley                                By: s/ Mason D. Morisset
        James M. Jannetta, WSBA #36525                    Mason D. Morisset, WSBA #00273
19      Emily Haley, WSBA # 38284                         218 Colman Building
        Office of Tribal Attorney                         811 First Avenue
20
        11404 Moorage Way                                 Seattle, Washington 98104
        La Conner, Washington 98257                       Tel: (206) 386-5200
        Tel: (360) 466-1134                               Email: m.morisset@msaj.com
21      Email: jjannetta@swinomish.nsn.us
        Email: ehaley@swinomish.nsn.us                 Attorneys for the Tulalip Tribes
22
      Attorneys for the Swinomish Indian Tribal
23    Community
24

25

                                                                                      LAW OFFICES
     STIPULATION AND ORDER GRANTING PRELIMINARY                       HARRIGAN LEYH FARMER & THOMSEN LLP
     INJUNCTION REGARDING LUMMI                                              999 THIRD AVENUE, SUITE 4400
                                                                             SEATTLE, WASHINGTON 98104
     FISHING IN REGION 2 EAST - 1                                         TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. C70-9213, Subproceeding No. 19-1)
 1    UPPER SKAGIT INDIAN TRIBE                         LUMMI NATION
 2    By: s/ David S. Hawkins                                Gabriel Cantu, WSBA #52733
         David S. Hawkins, WSBA #35370                       Cynthia Cartwright, WSBA #55756
 3       General Counsel                                     2665 Kwina Road
         25944 Community Plaza Way                           Bellingham, WA 98266
 4       Sedro-Woolley, Washington 98284                     Telephone: (360) 312-2162
         Tel: (360) 854-7016                                 Facsimile: (360) 380-3962
 5       Email: dhawkins@upperskagit.com                     E-mail: CynthiaC@lummi-nsn.gov
                                                             E-mail: GabrielC@lummi-nsn.gov
 6    HARRIGAN LEYH FARMER & THOMSEN
      LLP                                               By: s/ James M. Schurz
                                                            James M. Schurz, pro hac vice
 7
      By: s/ Kristin E. Ballinger                           Elizabeth Balassone, pro hac vice
         Arthur W. Harrigan, Jr., WSBA #1751                Morrison Foerster
 8                                                          415 Market Street
         Tyler L. Farmer, WSBA #39912
         Kristin E. Ballinger, WSBA #28253                  San Francisco, CA
 9       999 Third Avenue, Suite 4400                       Telephone: (415) 268-7000
         Seattle, Washington 98104                          Facsimile: (415) 268-7522
10       Tel: (206) 623-1700                                E-mail: jschurz@mofo.com
         Email: arthurh@harriganleyh.com                    E-mail: EBalassone@mofo.com
11       Email: tylerf@harriganleyh.com
         Email: kristinb@harriganleyh.com               Attorneys for Lummi Nation
12
      Attorneys for Upper Skagit Indian Tribe
13

14                       ORDER GRANTING PRELIMINARY INJUNCTION
15          For the reasons stated in the Order Granting Temporary Restraining Order (Dkt. # 37), the
16   Court ORDERS:

17          Lummi Nation is hereby ENJOINED from issuing any regulations, opening or participating

18   in any fishery, or otherwise authorizing fishing for any species in Region 2 East. Lummi Nation

19   shall provide notice of this Order by a recording for the Fishing Regulation Hotline and shall take

20   fisheries enforcement action against individual members of Lummi Nation who fail to comply with

     this Order. This injunction shall continue until otherwise ordered by the Court.
21
            Lummi shall answer the Request for Determination as required by Paragraph 25 no later
22
     than December 20, 2019. The parties shall file a proposed case schedule no later than December
23
     20, 2019. All other due dates required by Paragraph 25 of the Permanent Injunction as modified in
24
     1993 (see United States v. Washington, 18 F. Supp. 3d 1213 (W.D. Wash. 1993)), the Federal
25

                                                                                       LAW OFFICES
     STIPULATION AND ORDER GRANTING PRELIMINARY                        HARRIGAN LEYH FARMER & THOMSEN LLP
     INJUNCTION REGARDING LUMMI                                               999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     FISHING IN REGION 2 EAST - 2                                          TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. C70-9213, Subproceeding No. 19-1)
 1   Rules of Civil Procedure, and the Local Rules for the Western District of Washington are stayed
 2   until further order of the Court.
 3          DATED this 3 day of December 2019.
 4

 5

 6                                               A
                                                 RICARDO S. MARTINEZ
 7                                               CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                     LAW OFFICES
     STIPULATION AND ORDER GRANTING PRELIMINARY                      HARRIGAN LEYH FARMER & THOMSEN LLP
     INJUNCTION REGARDING LUMMI                                             999 THIRD AVENUE, SUITE 4400
                                                                            SEATTLE, WASHINGTON 98104
     FISHING IN REGION 2 EAST - 3                                        TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. C70-9213, Subproceeding No. 19-1)
